Opinion of the court by
This was an action brought in the district court of Oklahoma county by Samuel Murphy, one of the defendants in error, against William T. McMichael, to recover *Page 168 
the possession of the southwest quarter of section twenty-seven, township twelve, north of range three west of the Indian Meridian. The defendant, William T. McMichael, filed an answer to this petition, in which he set forth the same facts that were alleged in his petition in the case of William T.McMichael v. Samuel Murphy et al, No. 1164, reported in this volume. The precise questions are involved in this case as were involved in number 1164. And upon the authority of that decision the judgment of the district court of Oklahoma county is affirmed.
Burwell, J., having presided in the court below, not sitting; Beauchamp, J., absent; all the other Justices concurring.